DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Charles Gray (Reg# 61345) on 5/6/2022.
The application has been amended as follows: 
1.  (Currently Amended)  A circuit board assembly of a rice cooker,  a housing and a circuit board;
wherein [[a ]]the housing comprises[[ing:]] a circuit board bracket[[;]] and a fireproof cover fixing and covering the circuit board bracket, the fireproof cover and the circuit board bracket being enclosed to define a fireproof cavity; [[and]]
wherein [[a]]the circuit board is mounted on the circuit board bracket and accommodated in the fireproof cavity;[[.]]
wherein the circuit board comprises a terminal connector provided on one side of the circuit board, and the fireproof cover comprises: 
a fireproof cover body, the fireproof cover body and the circuit board bracket being enclosed to define a mounting opening corresponding to the terminal connector; and 
a terminal protection cover, the mounting opening being detachably covered by the terminal protection cover;
wherein the terminal protection cover comprises: 
a cover plate; and 
a plurality of fixing legs, extending from a periphery of the cover plate to a first side of the cover plate, the terminal protection cover being detachably connected with the fireproof cover body through the plurality of fixing legs;
wherein the fireproof cover body comprises a plurality of engaging buckles, and each of the plurality of fixing legs comprises an engaging hole adapted to one of the plurality of engaging buckles;
wherein the fireproof cover body comprises a wiring slot, a terminal of a coil panel of a rice cooker being configured to cross through the wiring slot, and the wiring slot and the engaging buckle are arranged in a staggered manner;
wherein an area of the wiring slot is less than or equal to 25 mm2.
8. (Cancelled)
9. (Cancelled)
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)
13.  (Currently Amended)  The circuit board assembly according to claim [[9]]1, wherein the terminal protection cover comprises: 
two first fixing legs disposed at intervals on a rear side of the cover plate; and 
two second fixing legs disposed at intervals on a front side of the cover plate, the two first fixing legs and the two second fixing legs being arranged in a staggered manner.
16.   (Currently Amended) A rice cooker, comprising[[:]] a circuit board assembly a housing and a circuit board; 
wherein [[a]]the housing comprises[[ing]]: 
a circuit board bracket; and 
a fireproof cover fixing and covering the circuit board bracket, the fireproof cover and the circuit board bracket being enclosed to define a fireproof cavity; [[and]]
wherein the [[a]] circuit board is mounted on the circuit board bracket and accommodated in the fireproof cavity;[[.]]
wherein the circuit board comprises a terminal connector provided on one side of the circuit board, and the fireproof cover comprises: 
a fireproof cover body, the fireproof cover body and the circuit board bracket being enclosed to define a mounting opening corresponding to the terminal connector; and 
a terminal protection cover, the mounting opening being detachably covered by the terminal protection cover;
wherein the terminal protection cover comprises: 
a cover plate; and 
a plurality of fixing legs, extending from a periphery of the cover plate to a first side of the cover plate, the terminal protection cover being detachably connected with the fireproof cover body through the plurality of fixing legs;
wherein the fireproof cover body comprises a plurality of engaging buckles, and each of the plurality of fixing legs comprises an engaging hole adapted to one of the plurality of engaging buckles;
wherein the fireproof cover body comprises a wiring slot, a terminal of a coil panel of a rice cooker being configured to cross through the wiring slot, and the wiring slot and the engaging buckle are arranged in a staggered manner;
wherein an area of the wiring slot is less than or equal to 25 mm2.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020 & 8/20/2021 has been considered by the examiner. 

Reasons for Allowance
Claims 1-7, 13-16 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A circuit board assembly of a rice cooker, comprises
a housing and a circuit board;
wherein the housing comprises a circuit board bracket and a fireproof cover fixing and covering the circuit board bracket, the fireproof cover and the circuit board bracket being enclosed to define a fireproof cavity; 
wherein the circuit board is mounted on the circuit board bracket and accommodated in the fireproof cavity;
wherein the circuit board comprises a terminal connector provided on one side of the circuit board, and the fireproof cover comprises: 
a fireproof cover body, the fireproof cover body and the circuit board bracket being enclosed to define a mounting opening corresponding to the terminal connector; and 
a terminal protection cover, the mounting opening being detachably covered by the terminal protection cover;
wherein the terminal protection cover comprises: 
a cover plate; and 
a plurality of fixing legs, extending from a periphery of the cover plate to a first side of the cover plate, the terminal protection cover being detachably connected with the fireproof cover body through the plurality of fixing legs;
wherein the fireproof cover body comprises a plurality of engaging buckles, and each of the plurality of fixing legs comprises an engaging hole adapted to one of the plurality of engaging buckles;
wherein the fireproof cover body comprises a wiring slot, a terminal of a coil panel of a rice cooker being configured to cross through the wiring slot, and the wiring slot and the engaging buckle are arranged in a staggered manner;
wherein an area of the wiring slot is less than or equal to 25 mm2.

The above claim limitation configuration is not taught in any of the prior arts of record, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. Specifically the detail arrangement and confirmation of the housing structure of the circuit board assembly and the fireproof cover and the circuit board bracket and the details as provided in the previous claim 12 which is incorporated into the independent claim. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 16 the prior art of record, individually or in combination does not teach or fairly suggest:
A rice cooker, comprising a circuit board assembly, wherein the circuit board assembly comprises a housing and a circuit board; 
wherein the housing comprises: 
a circuit board bracket; and 
a fireproof cover fixing and covering the circuit board bracket, the fireproof cover and the circuit board bracket being enclosed to define a fireproof cavity; 
wherein the circuit board is mounted on the circuit board bracket and accommodated in the fireproof cavity;
wherein the circuit board comprises a terminal connector provided on one side of the circuit board, and the fireproof cover comprises: 
a fireproof cover body, the fireproof cover body and the circuit board bracket being enclosed to define a mounting opening corresponding to the terminal connector; and 
a terminal protection cover, the mounting opening being detachably covered by the terminal protection cover;
wherein the terminal protection cover comprises: 
a cover plate; and 
a plurality of fixing legs, extending from a periphery of the cover plate to a first side of the cover plate, the terminal protection cover being detachably connected with the fireproof cover body through the plurality of fixing legs;
wherein the fireproof cover body comprises a plurality of engaging buckles, and each of the plurality of fixing legs comprises an engaging hole adapted to one of the plurality of engaging buckles;
wherein the fireproof cover body comprises a wiring slot, a terminal of a coil panel of a rice cooker being configured to cross through the wiring slot, and the wiring slot and the engaging buckle are arranged in a staggered manner;
wherein an area of the wiring slot is less than or equal to 25 mm2.
The above claim limitation configuration is not taught in any of the prior arts of record, at least the highlighted configuration in combination of the remaining limitation of the entire claim 16 and the function/operation of the claim 16 as described is not taught in any of the prior art(s) of record. Specifically the detail arrangement and confirmation of the housing structure of the circuit board assembly and the fireproof cover and the circuit board bracket and the details as provided in the previous claim 12 which is incorporated into the independent claim. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

One of the closest prior art of record are and CN205429712 and CN201911909, which is provided in the IDS which was provided in the WIPO report and Japanese patent office report. However, as highlighted in the wipo and JPO office’s report, the prior art does not teach the limitation of claim 12 and its intervening claim limitation. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Another close prior art of record is Stegenga US Patent 4585122.
Stegenga does not teach all the details of the present application’s claim such that does not provide the detail of the housing and additionally the limitation of previous claim 12, in combination with the intervening claim limitations. Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841


/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841